 

--------------------------------------------------------------------------------

Exhibit 10.8a
 
Confidential Treatment Requested


Confidential provisions of this document have been redacted and been filed
separately with the Commission
 


FIRST AMENDMENT TO AGREEMENT NO. 2 FOR PURCHASE AND SALE OF COAL
 
This FIRST AMENDMENT TO AGREEMENT NO. 2 FOR PURCHASE AND SALE OF COAL (this
"Amendment") is entered into effective as of July 21, 2008, among Georgia Power
Company, a Georgia corporation ("Purchaser"), James River Coal Company, a
Virginia corporation ("Seller"), and James River Coal Sales, Inc., a Delaware
corporation ("Sales Agent").  (Purchaser, Seller, and Sales Agent are sometimes
hereinafter referred to collectively as the "Parties" or separately as a
"Party.")
 
RECITALS:
WHEREAS, the Parties previously entered into that certain Agreement No. 2 for
Purchase and Sale of Coal dated May 15, 2008 (the "Agreement") and now wish to
amend the Agreement by modifying certain provisions of the Agreement;
NOW, THEREFORE, in consideration of the foregoing recitals and the promises
contained in this Amendment, the Parties hereby agree as follows:
 
Section 1.
Section 1 of the Agreement is amended by striking the definition set forth in
Section 1.1 and inserting in lieu thereof the following new definition in
Section 1.1:
 
1.1  The term "Base Price" means the Base Price for Original Tonnage or the Base
Price for Additional Tonnage, as the context may require; and the term "Base
Prices" means both the Base Price for Original Tonnage and the Base Price for
Additional Tonnage.
 
Section 1 of the Agreement is further amended by adding the following new
definitions as Sections 1.14, 1.15, 1.16, and 1.17 after Section 1.13:
 
1.14  The term "Original Tonnage" means the quantities of coal that are set
forth in Section 5.1(a).
 
1.15  The term "Additional Tonnage" means the quantities of coal that are set
forth in Section 5.1(b).
 
1.16  The term "Base Price for Original Tonnage" means the price for the
Original Tonnage that is set forth in Section 4.1(a).
 
1.17  The term "Base Price for Additional Tonnage" means the price for the
Additional Tonnage that is set forth in Section 4.1(b).
 
Section 2.
Section 3 of the Agreement is amended by striking Section 3 in its entirety and
inserting in lieu thereof the following new Section 3:


 

--------------------------------------------------------------------------------

 




 
Section 3:  Term of Agreement
The term of this Agreement shall commence on the Effective Date and shall
continue in full force and effect through December 31, 2011, unless earlier
terminated as provided in this Agreement.  Shipments under this Agreement shall
begin on or about July 3, 2008.
 
Section 3.
Section 4.1 of the Agreement is amended by striking Section 4.1 in its entirety
and inserting in lieu thereof the following new Section 4.1:
 
4.1  Base Prices.
 
(a)  The Base Price for Original Tonnage as of the Effective Date is $* * * per
ton f.o.b. railcar at Seller's Loading Facility (whether located at Hignite,
Clover, Buckeye, Leatherwood, or Bevins Branch, Kentucky).  The Base Price for
Original Tonnage set forth in this Section 4.1(a) (the "OT Base Price") shall
remain firm through December 31, 2010, unless adjusted after the Effective Date
pursuant to Section 4.3, and shall apply to all quantities of the Original
Tonnage that are supplied under this Agreement during the first, second, and
third Contract Years (2008, 2009, and 2010).
 
(b)  The Base Price for Additional Tonnage as of July 3, 2008, is $* * * per ton
f.o.b. railcar at Seller's Loading Facility (whether located at Hignite, Clover,
Buckeye, Leatherwood, or Bevins Branch, Kentucky).  The Base Price for
Additional Tonnage set forth in this Section 4.1(b) (the "AT Base Price") shall
remain firm through December 31, 2008, unless adjusted after July 3, 2008,
pursuant to Section 4.3, and shall apply to all quantities of the Additional
Tonnage that are supplied under this Agreement during the first Contract Year
(2008).
 
(c)  The OT Base Price includes, without limitation, all costs for mining,
processing, marketing, or quality control work necessary to satisfy the
requirements of this Agreement as of the Effective Date for supply of the
Original Tonnage.  The AT Base Price includes, without limitation, all costs for
mining, processing, marketing, or quality control work necessary to satisfy the
requirements of this Agreement as of July 3, 2008, for supply of the Additional
Tonnage.
 
(d)  For each of Seller's Loading Facilities, Purchaser shall promptly issue to
Seller a purchase order reflecting the Base Prices for Shipments from such
loading facility; and from time to time thereafter, Purchaser shall issue change
orders to such purchase order(s) to reflect adjustments, where appropriate, to
the Base Prices.  Such purchase order(s) and change orders are for
administrative and accounting purposes only and shall not constitute, nor be
deemed to result in, any amendment, change, or modification of the terms and
conditions of this Agreement.
 
Section 4.
Section 4.2 of the Agreement is amended by striking Section 4.2 in its entirety
and inserting in lieu thereof the following new Section 4.2:
 
 
 
________________
*** - confidential material redacted and filed separately with the commission.


 
2

--------------------------------------------------------------------------------

 


 
4.2  Price Adjustments.
 
(a)  The Base Prices shall be adjusted, when appropriate as provided in this
Section 4.2 and Section 4.3.  Each Base Price, with any adjustments pursuant to
this Section 4.2 or Section 4.3, shall be referred to as an "Adjusted Base
Price."
 
(b)  Effective as of January 1, 2009, the Base Price for Additional Tonnage
shall be adjusted to $* * * per ton f.o.b. railcar at Seller's Loading Facility
(whether located at Hignite, Clover, Buckeye, Leatherwood, or Bevins Branch,
Kentucky).  The Adjusted Base Price for Additional Tonnage set forth in this
Section 4.2(b) (the "Adjusted AT Price") shall remain firm through December 31,
2011, unless adjusted after January 1, 2009, pursuant to Section 4.3 and shall
apply to all quantities of the Additional Tonnage that are supplied under this
Agreement during the second, third, and fourth Contract Years (2009, 2010, and
2011); provided, however, that as of January 1, 2009, the Adjusted AT Price
shall be increased or decreased, as the case may be, by the amount of any prior
adjustment of the AT Base Price pursuant to Section 4.3.
 
(c)  Notwithstanding the foregoing provisions of Section 4.1 and this Section
4.2, the Parties acknowledge and agree that for purposes of administering the
pricing provisions of this Agreement, a weighted average price ("Weighted
Average Price") shall apply to all quantities of the Original Tonnage and all
quantities of the Additional Tonnage that are supplied under this Agreement
during the second and third Contract Years (2009 and 2010).  The Weighted
Average Price shall be determined according to the following:  (i) * * * tons of
the Original Tonnage at the OT Base Price (as increased or decreased, as the
case may be, by the amount of any adjustment of the OT Base Price pursuant to
Section 4.3); and (ii) * * * tons of the Additional Tonnage at the Adjusted AT
Price (as increased or decreased, as the case may be, by the amount of any
adjustment of the AT Base Price or the Adjusted AT Price pursuant to Section
4.3).  The Parties further acknowledge and agree that in the event of no
adjustment of the OT Base Price, the AT Base Price, or the Adjusted AT Price
pursuant to Section 4.3, then the Weighted Average Price is $* * * per ton
f.o.b. railcar at Seller's Loading Facility (whether located at Hignite, Clover,
Buckeye, Leatherwood, or Bevins Branch, Kentucky) for all quantities of coal
supplied under this Agreement during the second and third Contract Years (2009
and 2010).
 
(c)  The Base Price, the Adjusted Base Price, or the Weighted Average Price, as
the case may be, that applies to each Shipment shall be referred to as the
"Billing Price" for such Shipment.  The Billing Price for each Shipment shall be
subject to the provisions of Sections 4.4 (calorific value adjustments), 4.5
(excess ash adjustments), 4.6 (grindability adjustments), and 4.7 (sulfur
adjustments).
 
(d)  All calculations of adjustments to the Base Price, the Adjusted Base Price,
the Weighted Average Price, or the Billing Price shall be carried to six decimal
places and then rounded to four decimal places.  No dispute concerning such
adjustments shall in any way relieve any Party of its respective obligations of
performance under this Agreement until such dispute is resolved.
 
Section 5.
Section 5.1 of the Agreement is amended by striking Section 5.1 in its entirety
and inserting in lieu thereof the following new Section 5.1:
 
 
________________
*** - confidential material redacted and filed separately with the commission.

 
3

--------------------------------------------------------------------------------

 




 
5.1  Annual Quantities.  Except as otherwise provided in this Agreement, Seller
shall supply to Purchaser, and Purchaser shall purchase from Seller, the
following quantities of coal during each Contract Year, which shall be supplied
in approximately equal monthly Shipments:
 
(a)  The annual quantities of the Original Tonnage are as follows:
 
First Contract Year (July through December, 2008) * * * tons
Second Contract Year (January through December, 2009) * * * tons
Third Contract Year (January through December, 2010) * * * tons
 
(b)  The annual quantities of the Additional Tonnage are as follows:
 
First Contract Year (August through December, 2008) * * * tons
Second Contract Year (January through December, 2009)* * * tons
Third Contract Year (January through December, 2010)  * * * tons
Fourth Contract Year (January through December, 2011)* * * tons
 
(c)  Notwithstanding the foregoing provisions of this Section 5.1, the Parties
acknowledge and agree that the total quantity of coal to be supplied under this
Agreement during the first Contract Year (2008) is * * * tons.  The Parties
further acknowledge and agree that in the case of the first Contract Year, the
annual quantity of the Additional Tonnage shall be supplied before the remaining
portion of the annual quantity of the Original Tonnage is supplied and that with
respect to Shipments loaded during the period from August 1 through December 31,
2008, the first * * * tons of coal supplied under this Agreement during such
period shall be deemed to consist of the Additional Tonnage; provided, however,
that the supply of * * * tons of Additional Tonnage during such period shall not
relieve Seller of its obligation to supply * * * tons of Original Tonnage during
the first Contract Year.
 
Section 6.
Section 5.2 of the Agreement is amended by striking Section 5.2 in its entirety
and inserting in lieu thereof the following new Section 5.2:
 
5.2  Quarterly Amounts.  The Quarterly Amounts for each Quarter of each Contract
Year are as follows:  (i) * * * tons for the third Quarter and the fourth
Quarter of the first Contract Year (2008); (ii) * * * tons for each Quarter of
the second Contract Year (2009); (iii) * * * tons for each Quarter of the third
Contract Year (2010); and (iv) * * * tons for each Quarter of the fourth
Contract Year (2011).
 
Section 7.
All provisions of the Agreement, as modified in this Amendment, are hereby
ratified and affirmed and shall remain in full force and effect.  This Amendment
may be executed in any number of counterparts, each of which shall be an
original; but such counterparts shall constitute one and the same instrument.
 
[remainder of page intentionally left blank]
 
________________
*** - confidential material redacted and filed separately with the commission.

 
 
4

--------------------------------------------------------------------------------

 


 


 
IN WITNESS WHEREOF, the Parties, intending to be bound hereby, have caused this
Amendment to be executed by their respective authorized officers as of the date
first above written.
 
Witness:
GEORGIA POWER COMPANY
   
/s/ John D. Sills                                                   
By:  /s/ Douglas E Jones                                                     
 
Its:  Senior V.P.
   
Witness:
JAMES RIVER COAL COMPANY
   
/s/ Michelle Staton                                            
By: /s/ Samuel M. Hopkins II                                              
 
Its: Vice President
   
Witness:
JAMES RIVER COAL SALES, INC.
   
/s/ Rebecca Shoemaker                                        
By: /s/ Mark Dooley                                                             
 
Its: Exec. V.P. Sales

 




 
5

--------------------------------------------------------------------------------

 

